Loring, J.
Corfield’s claim (claim 139) is another of the seventeen appeals from the decree of October 29, 1909. See Attorney General v. American Legion of Honor (Hall’s Claim), ante, 158.
In this case the member died on January 20,1901, after having protested against the reduction. On May 29, 1901, the beneficiary took $1,900 and surrendered her certificate. We accept as true Wilson’s version of the statements made to her at that time, and find that there was no misrepresentation made to her then. On January 18, 1902 (some seven and .a half months later), she sued out a writ against the defendant, “ but no declaration or statement of claim was filed, and no action of any kind was taken thereunder,” and therefore that did not help to preserve her rights.
The member preserved his rights by protesting, and the beneficiary at his death was entitled to be paid on the basis of a $5,000 certificate. That claim never has been released and is not barred by the statute of limitations.
Where the member did not acquiesce in the validity of the by-law but protested against it, the acquiescence of the beneficiary for this length of time should not in our opinion bar her from being paid the death benefit legally due to her out of the trust fund held for that purpose, although that fund has been «kept in existence by the acquiescence of members generally in the validity of the by-law.
The beneficiary is entitled to the relief stated in Law’s Claim, ante, 183.

Decree accordingly,